Citation Nr: 1820590	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  05-32 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent from March 1, 2007 to February 19, 2008, and an evaluation in excess of 40 percent from February 1, 2010 to December 12, 2010, for prostate cancer, status post prostatectomy, and microscopic hematuria.

2.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1965 to May 1968 and from September 1968 to October 1986.  Among other awards, the Veteran received the National Defense Service Medal, Armed Forces Expeditionary Medal, Army Good Conduct Medal, and Overseas Service Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Although, this matter was previously adjudicated in a February 2017 Board decision, that decision was subsequently vacated by the Board in November 2017.  The February 6, 2017 Board decision was vacated due to a January 25, 2017 request to hold the appellate record open for 30 days that was not received until after the Board decision had issued.

As the matter of entitlement to TDIU for the entire appeal period was previously adjudicated in the February 2017 Board decision, and the Board's decision with respect to that matter has not been the subject of a motion for reconsideration, the Board will not readjudicate TDIU.  However, as the issue of entitlement to SMC under 38 U.S.C. § 1114(s) has been raised by the record, but has not previously been adjudicated for the relevant portions of the appeal period specified above, the Board has taken jurisdiction over this matter pursuant to VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991). 

The Veteran testified before the undersigned Veterans Law Judge at a July 2012 videoconference hearing.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  From March 1, 2007 to February 19, 2008, the Veteran had prostate cancer with biochemical recurrence.

2.  From February 1, 2010 to December 12, 2010, the Veteran had prostate cancer with biochemical recurrence.

3.  The Veteran's service-connected prostate cancer is now rated at 100 percent from March 1, 2007 to February 19, 2008 and from February 1, 2010 to December 12, 2010, and the Veteran's additional service-connected disabilities are independently rated at 60 percent or more.


CONCLUSIONS OF LAW

1.  From March 1, 2007 to February 19, 2008, the criteria for an evaluation of 100 percent for prostate cancer has been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, C.F.R. § 4.115, Diagnostic Code 7528 (2017).

2.  From February 1, 2010 to December 12, 2010, the criteria for an evaluation of 100 percent for prostate cancer has been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, C.F.R. § 4.115, Diagnostic Codes 7528 (2017).

3.  The criteria for SMC under 38 U.S.C. § 1114(s) are met from March 1, 2007 to February 19, 2008 and from February 1, 2010 to December 12, 2010.  38 U.S.C. §§ 1114 (s), 5101, 5103, 5103A, 5107, 5121 (2012); 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of a higher evaluation for his prostate cancer.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. Entitlement to an Increased Rating for Prostate Cancer and Entitlement to SMC under 38 U.S.C. § 1114(s) (2012)

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Prostate cancer is assessed under Diagnostic Code 7528.  38 C.F.R. § 4.115(b).  Diagnostic Code 7528 does not require any associated symptoms or conditions; it simply requires a diagnosis of malignant neoplasms of the genitourinary system and assigns an initial 100 percent rating for veterans undergoing therapeutic treatment.  Id., Diagnostic Code 7528.  Any dysfunction remaining after cessation of treatment is to be rated on the basis of voiding dysfunction or renal dysfunction, whichever residual is predominant.  See id.  

A review of the Veteran's VA treatment records from January 2007 reveal that the Veteran was assessed with prostate cancer, status post radial retropubic prostatectomy with biochemical recurrence and on androgen deprivation therapy (ADT).  A September 2007 treatment record notes that the Veteran was currently in an "off cycle" for ADT, but that his most recent PSA was undetectable.  Although the Veteran did not resume ADT until February 2008, the Veteran's prostate cancer was consistently characterized as having biochemical recurrence based on his high post-operative PSA, at no time was classified as in remission, and it was specifically noted that he discontinued ADT due to severe hot flashes and underwent periodic PSA monitoring.  November 2017 lab results reflect a PSA of .74, and the Veteran was assessed as having high grade prostate cancer, status post-surgery and ADT, and was scheduled for a follow up screening in January 2008 which resulted in a 1.3 PSA.  A July 2007 VA examination also notes that at that time the Veteran's prostate cancer treatment involving intermittent Zoladex (a type of ADT) that was at that time in an "off cycle." 

As for the Veteran's 2010 VA treatment records, the Veteran had a PSA of .03 in March 2010, which increased to .05 in April 2010, increased to .41 in September 2010, and increased to .77 in November 2010.  Following the November 2010 PSA results, the Veteran resumed ADT.  At no point is the Veteran's prostate cancer characterized as in remission.

The Veteran's attorney submitted a medical opinion from a private internal medicine physician in December 2017.  The private physician reviewed and discussed the treatment records summarized above and indicated that after biochemical recurrence of his cancer was noted, his physicians followed the Veteran's PSA levels to determine when to next dose his ADT, as part of his treatment plan for intermittent ADT.  She explained that intermittent therapy aims to balance the risks of the tumor with the risks of the side effects from treatment.  She also observed that the Veteran was prescribed Megace to alleviate the symptoms of ADT and that he continued this medication even between doses of ADT.  This is supported by the Veteran's VA treatment records.  The private physician also stated that the Veteran did not manifest any sustained periods of suppressed PSA that would qualify as a remission, and that during the March 2007 to February 2008 and the February 2010 to December 2010 appeal periods, his PSA followed a rising trend ultimately leading his doctors to recommend placing him back on ADT.  She also noted a March 2010 treatment record which noted a slight rise in PSA after being off Zoladex.  She explained that any rise in PSA, even a slight one, in a patient who has had a radical prostatectomy and ADT indicated active neoplastic activity and cannot be considered in remission, as the purpose of the ADT is to functionally remove any remaining prostate tissue after the radical prostatectomy.  She further explained that biochemical remission in prostate cancer is defined by an undetectable PSA for a sustained period of time off treatment.  Although she acknowledged that there is no universally accepted standard for how much time should pass to be considered in remission, she explained that it is clear from the Veteran's treatment records that that his treating physicians considered him an active cancer patient, and there is no indication that they considered that he would not require further doses.  She also explained that ADT medication should be considered active for three to six months after the last dose injection due to the pharmacologic mechanism of action.  Finally, she concluded that the Veteran's prostate cancer has met the definition of a malignant neoplasm since it was initially detected in February 2005.

The Board finds that based on the foregoing medical evidence of biochemical recurrence, the treatment course of intermittent ADT, and the competent and credible opinion of the December 2017 private physician, that the Veteran's prostate cancer was active and that his therapeutic treatment was ongoing from March 1, 2017 to February 19, 2008 and from February 1, 2010 to December 12, 2010.  Accordingly, an award of a 100 percent rating under Diagnostic Code 7528 for March 1, 2007 to February 19, 2008, and from February 1, 2010 to December 12, 2010 for prostate cancer is warranted here.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, C.F.R. § 4.115, Diagnostic Codes 7528 (2017).

Additionally, the Board notes that Veteran are presumed to be seeking the maximum benefit possible unless he expresses his satisfaction at/desire for a lower level of benefits.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this regard, the Board notes that the Veteran is currently in receipt of special monthly compensation (SMC) from September 12, 2006 to March 01, 2007, and from December 12, 2010 onwards pursuant to 38 U.S.C. § 1114(s) (2012).  Entitlement to SMC may be inferred when adjudicating a claim for an increased rating.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Akles v. Derwinski, 1 Vet. App 118, 121 (1991).  The Board separately noted that the Veteran is already in receipt of SMC for loss of use of a creative organ under 38 U.S.C. § 1114(k) from September 2006 onwards.

Under 38 U.S.C. § 1114(s), SMC is payable at the housebound rate if a veteran has a single service-connected disability rated as 100 percent and either of the following are met: (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. 1114(s).  As the foregoing applies to the Veteran's service-connected disabilities for the relevant appeal period, the Board has awarded the Veteran a 100 percent rating for his prostate cancer from March 1, 2007 to February 19, 2008 and from February 1, 2010 to December 12, 2010, and the Veteran is concurrently rated at 60 percent for hypertension with chronic kidney disease along with several other compensable service-connected disabilities, including glaucoma rated at 20 percent during the relevant portions of the appeal period.  Accordingly, an award of SMC from March 1, 2007 to February 19, 2008, and from February 1, 2010 to December 12, 2010 is warranted here.  38 U.S.C. §§ 1114 (s), 5101, 5103, 5103A, 5107, 5121 (2012); 38 C.F.R. § 3.350 (2017).


ORDER

Entitlement to a 100 percent rating for prostate cancer with biochemical recurrence from March 1, 2007 to February 19, 2008 is granted, subject to the legal authority governing the payment of compensation.

Entitlement to a 100 percent rating for prostate cancer with biochemical recurrence from February 1, 2010 to December 12, 2010 is granted, subject to the legal authority governing the payment of compensation.

From March 1, 2007 to February 19, 2008 and from February 1, 2010 to December 12, 2010 entitlement to SMC under 38 U.S.C. § 1114(s) is granted, subject to the legal authority governing the payment of compensation.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


